DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
1.	The terminal disclaimer filed on 2/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,779,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Applicant’s amendment filed on 02/17/2021, has been entered and carefully considered.  Claims 1-2, 5-7, and 10 are amended, claims 3-4 and 8-9 are canceled, and claims 11 and 12 are added. Claims 1-2, 5-7 and 10-12 are currently pending.
	
Response to Arguments
4.	Applicant’s arguments, page 5, filed on 02/17/2021 regarding the independent claims 1 and 6 are in condition for allowance upon entry of the terminal disclaimer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



s 1, 5-6, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson et al. (US 2011/0199923), hereinafter Persson, in view of Chun et al. (Pat. Pub. No: US 2014/0233516), hereinafter Chun.

Regarding Claim 1, Persson teaches A method performed by a user equipment (UE) in a communication system (Para. 0100] see Fig. 7 a method performs by a mobile station and network node), the method comprising: transmitting a radio resource control (RRC) connection request message ([Para. 0095, 0102] the first mobile station can first send an RRC Connection Request message to the first network node); starting a timer associated with an RRC connection setup ([Para. 0095-0102] The mobile station starts a timer associated with the RRC connection procedure); 
logging connection information based on an expiry of the timer ([Para. 0088-0089, 0095-0099] the mobile station performs network measurements and stores measurements in an internal log in the memory based on the timer expires);
and transmitting a UE information response message as a response to a UE information request message ([Para. 000096-0097] the mobile station receives a RRC UE Information Request message from the network node and sent the measurement report in an RRC UE information response message).
Persson does not disclose logging connection establishment failure information, wherein the connection establishment failure information includes information indicating whether a maximum power level was used for a last transmitted preamble, and the UE information response message including the connection establishment failure information.

the UE information response message including the connection establishment failure information ([Para. 0085-0102] The UE information response message includes logged measurement result about random access procedure failure, or the RRC connection establishment procedure has not been successfully performed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Chun to improve the random access procedure, increase service availability and reduce UE power consumption.

Regarding Claim 5, Persson does not disclose wherein the connection establishment failure information further includes at least one of: information indicating a number of at least one transmitted preamble, a cell identity of a cell, channel measurement information of the cell, the channel measurement information of at least one neighbor cell, or a content of location information. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Chun to improve the random access procedure, increase service availability and reduce UE power consumption.

Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Persson in view of Chun. Persson further teaches the UE comprising: a transceiver; and a controller configured to: transmit, via the transceiver to a base station ([Para. 0072-0081] Fig. 3 shows a block diagram of an arrangement 40 in a mobile station including control unit 58 and a a transmitter front-end (FE TX) 66, which generates a transmission signal appropriate to the communication system).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding Claim 11, the combination of Persson and Chun, Persson further teaches transmitting an RRC connection complete message; and receiving the UE 
 Persson does not disclose transmitting an RRC connection complete message including information informing that the UE has the connection establishment failure information; and receiving the UE information request message including information for requesting the connection establishment failure information.
 Chun further teaches transmitting an RRC connection complete message including information informing that the UE has the connection establishment failure information; and receiving the UE information request message including information for requesting the connection establishment failure information. ([Para. 0085-0096, 0103-0105] the UE transmits an RRC connection setup complete message to eNB. The RRC connection setup complete message informs the network that the measurement result has been logged, which includes an RA procedure has failed (i.e., failure of the RRC connection establishment), and receiving the UE information request message (a command for transmitting the logged measurement result which includes an RA procedure has failed (i.e., failure of the RRC connection establishment)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Chun to improve the random access procedure, increase service availability and reduce UE power consumption.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.

6.	Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson in view of Chun as applied to claims 1 and 6, respectively above, and further in view of Toskala et al. (US2003/0223452), hereinafter Toskala.

Regarding Claim 2, the combination of Persson and Chun does not disclose transmitting at least one preamble for a random access, wherein the at least one preamble is transmitted by increasing a transmit power level step by step.
Toskala from the same field of endeavor teaches wherein the at least one preamble is transmitted by increasing a transmit power level step by step ([Para. 0031-0032] see Fig. 1, describes during the RRC connection establishment procedure, if the RACH capture has occurred, and if the timer has not expired, UE’s preamble generator 306 repeatedly transmits the preamble by increasing the transmission power every time the preamble is sent until RACH is captured).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Persson, Chun and Toskala to shorten the access connection time and to improve the service quality.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150044972, Lee et al. discloses Method for Logging Measurement Result in Wireless Communication System and Apparatus for the Same.
US 20100330921, Kim et al. discloses Method of Transmitting Measurement Report in Wireless Communication System
US 20140023032, Kim et al. discloses Method and apparatus for efficiently transmitting information acquired by a terminal to a base station.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413